Citation Nr: 1000086	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-03 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hypertension.

2.  Entitlement to an initial compensable disability rating 
for a corneal scar of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from May 1989 to September 
2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for hypertension, and assigned 
a 0 percent, noncompensable disability rating.  The RO also 
granted service connection for a corneal scar of the left 
eye, and assigned a 0 percent rating for that disorder.  
The Veteran has since relocated, and his case is handled 
through the Hartford, Connecticut RO.


FINDINGS OF FACT

1.  The Veteran's hypertension has been manifested by 
diastolic pressure predominantly less than 100, and systolic 
pressure predominantly less than 160; however, a reading of 
150/100 was recorded on May 9, 2006 and the Veteran was 
prescribed medication.

2.  The corneal scar of the Veteran's left eye may be 
associated with photophobia; the scar does not produce visual 
impairment or incapacitating episodes.


CONCLUSIONS OF LAW

1.  For the period prior to May 9, 2006, the Veteran's 
hypertension has not met the criteria for a compensable 
disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

2.  Beginning May 9, 2006, the Veteran's hypertension has 
more nearly approximated the criteria for a 10 percent 
disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2009).

3.  The corneal scar of the Veteran's left eye has not met 
the criteria for a compensable disability rating.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.75, 4.79, 
Diagnostic Codes 6001, 6009, 6066 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued 
in October 2005, July 2006, April 2008, and November 2008.  
In those letters, the RO advised the Veteran what information 
and evidence was needed to substantiate a claim for service 
connection or a higher rating.  The RO informed the Veteran 
what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained 
by VA.  The RO also advised the Veteran how VA determines 
disability ratings and effective dates.  The case was last 
adjudicated in a September 2009 supplemental statement of the 
case.

However, the appeal arises from the initial award of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran, including service treatment records, post-service 
treatment records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran actively participated 
in the claims process by submitting written argument and 
reporting for VA examinations.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process, and he has done so.  Any error in the 
sequence of events or content of the notices is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of the appealed 
matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for Hypertension

In September 2005, the RO received the Veteran's claim for 
service connection for hypertension.  In the March 2006 
rating decision, the RO granted that claim.  The Veteran has 
appealed the 0 percent, noncompensable rating that the RO 
assigned for his service-connected hypertension.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. § 4.2.  The Court has held that, 
at the time of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

In this case, the Veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since the effective date of 
the grant of service connection, September 28, 2005, and will 
consider whether staged ratings are warranted.

The rating schedule provides the following criteria for 
evaluating hypertension:

Diastolic pressure predominantly 130 or more  
..... 60 percent

Diastolic pressure predominantly 120 or more  
...... 40 percent

Diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or 
more  ..................... 20 percent

Diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or 
more, or; minimum evaluation for an 
individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for control  
........................................... 10 
percent

38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran's service treatment records show blood pressure 
readings.  From the mid-1990s, the Veteran's diastolic 
pressure was in the 90s on some readings, and below 90 on the 
remainder.  Treating practitioners diagnosed mild or 
borderline hypertension in 1997 and 1999.  The service 
treatment records do not indicate that hypertension 
medication was prescribed.  Throughout the Veteran's service, 
his diastolic pressure was measured as below 100, and his 
systolic pressure was predominantly measured as less than 
160.

The Veteran had VA outpatient treatment in 2005 for concerns 
other than hypertension.  Blood pressure readings taken 
during that treatment showed diastolic pressure below 80 and 
systolic pressure below 140.

In February 2006, the Veteran had a VA hypertension 
examination.  The Veteran reported that his hypertension had 
first been noted during service in the 1990s.  He stated that 
he had been on hypertension medication for several years.  He 
indicated that he was not presently on hypertension 
medication, as he did not have health insurance.  During the 
examination, the blood pressure readings were 140/90, 165/78, 
and 140/83.  The examiner diagnosed hypertension.  The 
examiner indicated that the Veteran's hypertension was 
uncontrolled because the Veteran was not on hypertension 
medication.

Records of VA outpatient treatment reflect that the Veteran 
was started on hypertension medication in May 2006.  
Treatment notes show blood pressure readings of 135/78, 
136/76, 148/99, 146/97, and 150/100 in May 2006, 124/79 in 
June 2006, and 146/88 in December 2006.  

During a VA hypertension examination in August 2008, the 
Veteran reported that he was first on hypertension medication 
in the 1990s, and that he was currently on hypertension 
medication.  On examination, his blood pressure was 130/80.  
The examiner found hypertension that was controlled on 
medication.  The examiner indicated that the Veteran had no 
functional impairment due to hypertension, and noted the 
Veteran's report that he worked full time.

VA outpatient treatment notes show blood pressure readings of 
145/81 in September 2008, and 140/90 and 170/90 in April 
2009.  In April 2009, the treating practitioner adjusted the 
Veteran's hypertension medication.

From 2005 forward, the Veteran has not had diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more.  However, the Board notes that on May 9, 2006 a 
diastolic reading of 100 was recorded and he was started on 
medication.  While the symptomatology does not meet every 
aspect of the rating criteria, the Board finds that, after 
resolving all doubt in the Veteran's favor, the disability 
picture more nearly approximates the criteria required for 
the minimum 10 percent rating from May 9, 2006.  38 C.F.R. 
§ 4.7 (2009).  Prior to that date there was no evidence of a 
history of diastolic pressure predominantly 100 or more.  
Further, the evidence clearly reflects that his blood 
pressure has never been 110 diastolic or 200 systolic to 
warrant an even higher rating.  The Board therefore denies 
the appeal for a compensable rating prior to May 9, 2006 or 
for an evaluation in excess of 10 percent thereafter.


Rating for a Corneal Scar of the Left Eye

During service, the Veteran sustained abrasions from foreign 
bodies in his left eye.  In the March 2006 rating decision, 
the RO granted service connection for a corneal scar in the 
left eye.  The Veteran has appealed the 0 percent rating that 
the RO assigned for the left eye injury residuals.  As the 
Veteran appealed the initial rating that the RO assigned, the 
Board will consider the evidence for the entire period since 
the effective date of the grant of service connection, 
September 28, 2005, and will consider whether staged ratings 
are warranted.

The RO evaluated the corneal scar under 38 C.F.R. § 4.79, 
Diagnostic Codes 6001, for keratopathy, and 6009, for 
unhealed eye injury.  Under those codes, an eye disorder is 
to be evaluated based on either visual impairment due to the 
particular condition, or on incapacitating episodes, 
whichever results in a higher rating.  For VA purposes, an 
incapacitating episode is a period of acute symptoms severe 
enough to require prescribed bedrest and treatment by a 
physician or other healthcare provider.  38 C.F.R. § 4.79.  
For a compensable rating to be warranted for an eye disorder 
based on incapacitating episodes, there must be 
incapacitating episodes having a total duration of at least 
one week over the past twelve months.  38 C.F.R. § 4.79.

Visual impairment is evaluated based on impairment of visual 
acuity (excluding developmental errors of refraction), visual 
field, and muscle function.  38 C.F.R. § 4.75.  In evaluating 
a service-connected disorder in one eye only, visual acuity 
should be evaluated as though the other eye has visual acuity 
of 20/40.  38 C.F.R. § 4.75(c).  For impairment of visual 
acuity in a single service-connected eye to warrant a 
compensable rating, the service-connected eye must have 
corrected visual acuity of 20/50 or worse.  38 C.F.R. § 4.79, 
Diagnostic Code 6066.

During service, the Veteran received treatment in March 1993 
for a foreign body injury to his left eye.  The treating 
practitioner found a small crescent-shaped scratch to the 
center of the cornea.  The practitioner's impression was 
corneal abrasion.  The eye was treated with ointment and 
covered with a patch.  Two days later, the Veteran's visual 
acuity was 20/20 bilaterally.  The Veteran was seen again for 
left eye irritation in April 1993, June 1995, and November 
1995.

In a VA eye examination in January 2006, the Veteran reported 
photophobia in both eyes.  He indicated that light 
sensitivity resolved with dark sunglasses.  The examiner 
noted a linear corneal scar on the left eye.  The best 
corrected visual acuity was 20/20 in both eyes.  The visual 
fields were full bilaterally.  There was no diplopia or other 
deficiency of eye muscle function.  The examiner stated that 
the left eye corneal scar was most likely secondary to injury 
from a foreign body during service, and that photophobia was 
most likely secondary to the corneal scar.

In a September 2008 VA eye examination, the Veteran stated 
that, since the 1993 injury of his left eye, glare from 
bright light had bothered him, and caused pain in his left 
eye.  On examination, the Veteran had visual acuity of 20/20 
bilaterally.  The visual fields and muscle function were full 
in both eyes.  The examiner did not find any evidence of 
corneal scar, corneal disorder, or ocular disease.  The 
examiner did not see evidence of inflammation of the eyes, 
but indicated that it was possible that the Veteran had low 
grade chronic inflammation that was causing photophobia.  The 
examiner noted that review of the record showed that the 
Veteran had PTSD.  The examiner stated that PTSD was commonly 
associated with light sensitivity, and that is was more 
likely than not that PTSD caused the Veteran's light 
sensitivity.

The medical evidence shows that, from September 2005 forward, 
the Veteran's left eye has not had impairment of visual 
acuity, visual field, or muscle function that would warrant a 
compensable rating.  There is no assertion or evidence that 
the Veteran has incapacitating episodes of symptoms due to 
his left eye corneal scar.  There is conflicting evidence as 
to whether the Veteran's photophobia is related to the left 
cornea scar.  Even if such a relationship were found, the 
photophobia affects the Veteran by making it necessary for 
him to wear sunglasses.  Those effects are not equivalent to 
incapacitating episodes, and would not warrant a compensable 
rating.  The Board therefore finds a compensable rating for 
the left eye corneal scar is not warranted at any point 
during the course of the claim.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Other Considerations

The Board has also considered whether the Veteran's 
hypertension or left eye disability presents an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  In this case there are no exceptional or unusual 
factors with regard to the Veteran's knees or sinusitis.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

To the extent that his left eye complaints are not adequately 
contemplated in the rating criteria, the record fails to 
reflect that referral for extraschedular consideration is 
warranted.  In this regard, the record does not show that the 
Veteran has been hospitalized during the course of the claim 
for his left eye condition, nor is there any evidence 
reflecting that the condition results in marked interference 
with employment.  Medical evidence noted the Veteran was 
employed as a project engineer and was doing well.  
Consequently, referral for extraschedular consideration is 
not warranted. 


ORDER

Entitlement to a compensable rating for hypertension for the 
period prior to May 9, 2006, is denied.

Entitlement to a 10 percent rating for hypertension beginning 
May 9, 2006, is granted, subject to the regulations 
applicable to the payment of monetary benefits.

Entitlement to a compensable rating for a corneal scar of the 
left eye is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


